Case 1:15-cr-00200-REB Document 154 Filed 10/18/18 USDC Colorado Page 1 of 4




Deborah Roden #6-3866
Woodhouse Roden Nethercott, LLC
1912 Capitol Ave., Suite 500
Cheyenne, WY 82001
(307) 432-9399
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,                                D.C. No. 15-CR-200-REB


SHAWN SHIELDS,

      Defendant - Appellant.                    Court of Appeals No. 18-1364
______________________________________________________________________________

               SUPPLEMENTAL DESIGNATION OF RECORD
__________________________________________________________________________
       In accordance with the Order entered by the Tenth Circuit Court of Appeals on September 28,

2018, Defendant/Appellant Shawn Shields hereby submits the following supplement to the

Designation of Record filed on September 21, 2018 in the subject case. Please note that for ease,

undersigned counsel is listing all of the docket entries to be included in the record on appeal,

whether or not previously designated by prior counsel, so that all of the entries for the

requested designation are in one location, rather than comparing two separate designations.

       Defendant/Appellant Shawn Shields hereby designates the following items to be included

in the record of appeal.

       1. Indictment (Doc. 1)

       2. Motion for Disclosure (Doc. 34)

       3. Motion to Suppress Evidence (Doc. 35)

       4. Response to Motion for Disclosure (Doc. 37)

       5. Response to Motion to Suppress Evidence (Doc. 38)
Case 1:15-cr-00200-REB Document 154 Filed 10/18/18 USDC Colorado Page 2 of 4




      6. Supplement to Response to Motion (Doc. 39)

      7. Errata to Response to Motion (Doc. 45)

      8. Minute Entry (Doc. 48)

      9. Order as to Motion for Disclosure (Doc. 51)

      10. Transcript of Motions Hearing held on 6/22/17 (Doc. 75)

      11. Motion to Dismiss Based on Selective Prosecution (Doc. 77)

      12. Motion to Dismiss – Violation of Bureau of Prisons Rules (Doc. 78)

      13. Response to Motion to Dismiss Based on Selective Prosecution (Doc. 81)

      14. Response to Motion to Dismiss – Violation of Bureau of Prisons Rules (Doc. 82)

      15. Proposed Jury Instructions Stipulated (Doc. 94)

      16. Proposed Jury Instructions Competing (Doc. 95)

      17. Proposed Jury Instructions Non- Stipulated (Doc. 96)

      18. Proposed Jury Instructions Competing (Doc. 98)

      19. Proposed Jury Instructions Non- Stipulated (Doc. 99)

      20. Trial Brief (Doc. 101)

      21. Response to Proposed Jury Instructions (Doc. 102)

      22. Reply to Response to Motion to Dismiss (Doc. 105)

      23. Order Denying Motion to Dismiss – Violation of BOP Rules (Doc. 107)

      24. Order Denying Motion to Dismiss Based on Selective Prosecution (Doc. 108)

      25. Jury Instructions (Doc. 115)

      26. Restricted Presentence Report (Doc. 126)

      27. Objections/ Response to Presentence Report (Doc. 130)

      28. Response by USA to Objections/ Response to Presentence Report (Doc. 131)
Case 1:15-cr-00200-REB Document 154 Filed 10/18/18 USDC Colorado Page 3 of 4




       29. Restricted Presentence Report (Doc. 137)

       30. Restricted Addendum Presentence Report (Doc. 138)

       31. Sentencing Statement (Doc. 141)

       32. Notice of Appeal (Doc. 143)

       33. Judgment (Doc. 147)

       34. Transcript of Hearing held 8/24/17 (ordered)

       35. Transcript of Hearing held 12/18/17 (ordered)

       36. Transcript of Hearing held 2/8/18 (ordered)

       37. Transcript of Jury Trial- Complete 2/20/18- 2/22/18 (ordered)

       38. Transcript of Sentencing held 9/5/18 (ordered)

       39. Copies of all exhibits admitted at any hearing or trial of which a transcript has been

           designated.

       A revised docket sheet is attached hereto with all designated entries (including previously

designated and currently designated) circled.

       Additionally, undersigned counsel has conferred with Mr. Hutt, previous counsel, who

ordered all necessary transcripts and relayed that he has also submitted vouchers for each.

       Submitted this 17th day of October, 2018.

                                                         Woodhouse Roden Nethercott, LLC

                                                         /s/ Deborah L. Roden
                                                         __________________________
                                                         Deborah L. Roden
                                                         1912 Capitol Avenue, Suite 500
                                                         Cheyenne, WY 82001
                                                         307-432-9399
                                                         debb@wrnlawfirm.com
Case 1:15-cr-00200-REB Document 154 Filed 10/18/18 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE:

   I hereby certify that a copy of this Supplemental Designation of Record, with docket sheets

attached, was filed with the clerk of court of district court and served on this 17th day of October,

2018, via electronic delivery through the ECF system to:

       Marissa Miller
       On behalf of Plaintiff-Appellee
       United States of America
                                                       /s/ Deborah L. Roden
                                                       _____________________________
                                                       Of: Woodhouse Roden Nethercott, LLC
